DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2, sub-species 2, claims 16-21  in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims in the application can be made without serious burden since the examiner has already searched and examined the non-elected claims. This is not found persuasive because as noted in the restriction requirement mailed on 04/08/22, the different species disclose different embodiments and belong in different classes/subclasses. Each species as claimed discloses different structural elements that are not required by the other species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a primary propulsion system and a secondary movement system in claims 16-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The primary propulsion system is interpreted to be motor 2706 (e.g., inboard or outboard motor) and the secondary movement system is interpreted to be a side thruster 2710, or a maneuvering thruster (e.g., a bow thruster 2714 and/or a stern thruster 2716), or a depth motor 2722.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 describes the secondary movement system including a motor that raises or lowers a propeller of the primary propulsion system. However, claim 19 is dependent on claim 16 and claim 16 describes the secondary movement system configured to change propulsion of the vehicle by a primary propulsion system by changing a direction in which the primary propulsion system propels the vehicle. A motor that raises or lowers a propeller of the primary propulsion system and configured to change a direction in which the primary propulsion system propels the vehicle is not supported in the specification. Paragraph 0112 of the published application describes a secondary movement system can include a depth motor 2722 that changes a depth of the propeller. For example, the depth motor can raise or lower the propeller toward or away from the hull of the marine vessel. Changing the depth of a propeller can change the speed at which the marine vessel moves through the water without changing the course of direction in which the marine vessel moves through the water.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 19, the applicant claims A motor that raises or lowers a propeller of the primary propulsion system and configured to change a direction in which the primary propulsion system propels the vehicle. It is not clear to the examiner what the applicant is trying to convey with said limitation. The depth motor can raise or lower the propeller toward or away from the hull of the marine vessel and changing the depth of a propeller can change the speed at which the marine vessel moves through the water without changing the course of direction in which the marine vessel moves through the water. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani US 2009/0076671 A1 (hence Mizutani).
In re claim 16, Mizutani discloses a watercraft includes a plurality of watercraft operating devices arranged to adjust an amount and/or a direction of a propulsive force or a resistance provided to a prescribed position of the watercraft (Abstract) and teaches the following:
A control system comprising: a control unit including one or more processors (Fig.1, #13 and Paragraph 0035) configured to control a secondary movement system of a vehicle, the secondary movement system configured to change propulsion of the vehicle by a primary propulsion system by changing a direction in which the primary propulsion system propels the vehicle (Paragraphs 0035, 0037, “propulsion adjuster to adjust the propulsive force and a resistance adjuster to adjust the resistance” read on primary propulsion system, and “Direction adjusting devices arranged to adjust a direction of application and a point of application of the propulsive force or the resistance provided to the watercraft 10” read on the secondary movement system)
In re claim 17, Mizutani teaches the following:
wherein the control unit is configured to receive one or more signals representing one or more of a presence or position of the secondary movement system onboard the vehicle (Paragraph 0038)
In re claim 18, Mizutani teaches the following:
wherein the control unit is configured to create a schedule that manages use of the secondary movement system and control the secondary movement system based on the schedule that is created (Fig.3 and Paragraph 0042)
In re claim 20, Mizutani teaches the following:
wherein the secondary movement system includes a trim plate of a marine vessel (Fig.1, #20c and Paragraph 0034)
In re claim 21, Mizutani teaches the following:
wherein the secondary movement system includes one or more of a bow thruster or a stern thruster of a marine vessel (Fig.1, #20f and Paragraph 0034)
In re claim 22, Mizutani teaches the following:
wherein the control unit is configured to be disposed onboard the vehicle having the primary propulsion system and the secondary movement system (Fig.1 and Paragraph 0035)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Kovalev RU 2628039 C1 (the examiner has provided an English translation and is relying upon, hence Kovalev).
In re claim 19, Mizutani discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein the secondary movement system includes a motor that raises or lowers a propeller of the primary propulsion system
Nevertheless, Kovalev discloses a vessel contains an engine block with a transmission, which includes a motor reducer and an angular reducer of screw propeller driver with adjustable propeller pitch and parallelogram suspension mechanism (Abstract) and teaches the following:
wherein the secondary movement system includes a motor that raises or lowers a propeller of the primary propulsion system (Claim 3)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Mizutani reference with the electric motor for adjusting the position of the propeller in the vertical plane, as taught by Kovalev, in order to expand the range of outboard drives that propel the ship and establish optimal control of the vessel’s course (Kovalev, Page 2, second paragraph and step b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669